DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 2/15/2022. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The arguments/remarks filed by the applicant on 2/15/2022 have been fully considered and are responded in the following.

Applicant's amendments to claims have overcome claim objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/15/2021. All previous claim objections and 112(b) rejections have been withdrawn. However, a new ground of objection is made as necessitated by amendment.

Applicant’s arguments, ‘While Anandam discloses remote functionality, this functionality is utilized within the constraints of the relevant data control policies. In contrast, the claims recite use of rules that are expressed as a function of statelets and tasklets, which represent a portion of a cloud environment state to be procured and actions to be performed, respectively. Thus, the claims are directed to information that can be retrieved and corresponding tasks that can be performed’, see p. 8, last paragraph, filed 2/15/2022, with respect to the amended claim overcoming the cited prior art references of the rejection of claim 1 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new ground of rejection – as necessitated by amendment – is made in view of previously cited prior art Anandam. Please refer to "Claim Rejections - 35 USC § 103" section below for detail analysis regarding how Anandam still is “directed to information that can be retrieved and corresponding tasks that can be performed”. Applicant is encouraged to include statelets and tasklets specifics in the claims to overcome prior art and expedite prosecution.

Claim Objections
Claims 1, 5-6, 8, 12-13, and 19-20 are objected to because of the following informalities: 
Claims 1 and 8 recite “procuring the the portion of the cloud environment state from the second cloud environment corresponding to the one or more statelets …” (2nd limitation from the bottom), with an extra “the”.
•Claims 5-6, 12-13, and 19-20 recite “the statelet identifies a discoverable application programming interface (API) of the second cloud environment; and procuring the information from the second cloud environment comprises procuring the information represented by the statelet according to the discoverable API” and “wherein executing the rule comprises at least one of synchronously receiving the information represented by the statelet, and asynchronously receiving the information represented by the statelet”. There is insufficient antecedent basis for this limitation “the statelet” in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anandam (US 20180364996 A1).

Regarding claim 1, Anandam in one embodiment teaches a system for implementing general-purpose rules in a first cloud environment, the system comprising: 
a hardware processor; and ([0076] FIG. 9, one or more processors 914)
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising: ([0077] Computing device 900 typically includes a variety of computer-readable media. Computer-readable media may comprise computer storage media and communication media.)
receiving a rule, the rule expressed as a function of one or more statelets and of one or more tasklets, wherein the second cloud environment is external to the first cloud environment, and tasklets represent actions to be performed in the second cloud environment; ([0005] To perform software deployment for network devices, the deployment service issue requests to hardware proxies in the cloud computing environments. In response to the requests, the hardware proxies obtain access control data to access the network devices and issue commands to install the software on the network devices.) Here detailed steps (Anandam claim 1, 4 and 5) for the above summary and mapping to instant application claim limitations are shown below:
receive, at a hardware proxy in a first cloud computing environment, a request to deploy software to a network device (analogous to claim limitation “receiving a rule”, software deployment is analogous to claim limitation “tasklet”) in the first cloud computing environment, the request being received from a deployment service in a second cloud computing environment remote from the first cloud computing environment (analogous to claim limitation “second cloud external to first cloud”); according to claim 1 of Anandam.
obtain the software for deployment to the network device from a storage location outside of the first cloud computing environment; wherein the storage location is within the second cloud computing environment (storage location information is analogous to claim limitation “statelet”); according to claim 4 and 5 of Anandam.

executing the rule within the first cloud environment to cause the actions represented by the one or more tasklets to be performed in the second cloud environment. ([0064] In response to the request, the hardware proxy 136A obtains access control data from the access control data store 128A in order to access the network device, as shown at block 512. Using the access control data, the hardware proxy 136A logs onto the network device, as shown at block 514, and issues commands to deploy the software to the network device, as shown at block 516. The process can include a file transfer for the software to the network device. The software could be located where it can be communicated to the cloud computing environment 102A. This could include a secure file share on the remote cloud computing environment 106 or another location.) Here claim 4 and 5 of Anandam disclose to obtain the software for deployment to the network device from a storage location outside of the first cloud computing environment; wherein the storage location is within the second cloud computing environment.

Anandam in one embodiment teaches one or more statelets, but does not explicitly teach wherein statelets represent a portion of a cloud environment state procurable from a second cloud environment; procuring the portion of the cloud environment state from the second cloud environment corresponding to the one or more statelets. This aspect of the claim is identified as a difference.
However, Anandam in another embodiment explicitly teaches
wherein statelets represent a portion of a cloud environment state procurable from a second cloud environment; procuring the portion of the cloud environment state from the second cloud environment corresponding to the one or more statelets. ([0060] As shown at block 502, the deployment service 120 determines that software needs to be deployed on a network device in the cloud computing environment 102A. For instance, the deployment service 120 can consult source of truth data available from the source of truth services 116 to determine that software on the network device needs to be updated. This may be based on state information available for network devices. For example, the state information may reflect that the observed state for a network device differs from an expected state. [0035-0036] the source of truth services 116 can include, a network graph service 124 and a network state service 126. The network state service 126 hosts information regarding the state of network devices in the cloud computing environments 102A, 102B. Each network device can be modeled in different states (e.g., an observed state, proposed target state, and target state).) Here Anandam in another embodiment discloses in ¶36 that observed states are collected from heterogeneous network devices in the cloud computing environments 102A, 102B.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “data control policies in cloud computing environments” concept of Anandam in one embodiment, and the “state of network devices” approach of Anandam in another embodiment. One of ordinary skill in the art would have been motivated to perform such a modification to facilitate standardized management of the cloud computing environments by modeling network devices in different states, so that observed states are collected from network devices in the cloud computing environments, and network devices are updated towards target states when proposed target states are changed (Anandam [0031, 0036]).
Further in [0016] of “DETAILED DESCRIPTION” section, Anandam explicitly teaches that “the description itself is not intended to limit the scope of this patent. Rather, the inventors have contemplated that the claimed subject matter might also be embodied in other ways, to include different steps or combinations of steps similar to the ones described in this document, in conjunction with other present or future technologies.” In addition, Anandam recites in [0080] that aspects of the present disclosure have been described in relation to particular configurations, which are intended in all respects to be illustrative rather than restrictive. Alternative configurations will become apparent to those of ordinary skill in the art to which the present disclosure pertains without departing from its scope. Therefore, one of ordinary skill in the art would have realized the advantage of combining “data control policies in cloud computing environments” of Anandam in one embodiment, and “state of network devices” of Anandam in another embodiment.

Regarding claim 2, Anandam teaches all the features with respect to claim 1, as outlined above. Anandam further teaches creating the rule. ([0005] To perform software deployment for network devices, the deployment service issue requests to hardware proxies in the cloud computing environments.)

Regarding claim 3, Anandam teaches all the features with respect to claim 1, as outlined above. Anandam further teaches 
wherein the rule defines the one or more tasklets, ([0063-0064] the deployment service 120 issues a request (analogous to claim limitation “rule”) to the hardware proxy 136A to update the network device, as shown at block 510; the hardware proxy 136A obtains access control data from the access control data store 128A in order to access the network device, as shown at block 512. Using the access control data, the hardware proxy 136A logs onto the network device, as shown at block 514, and issues commands to deploy the software to the network device, as shown at block 516. The process can include a file transfer for the software to the network device.)
wherein at least one of the tasklets represents an action that may be taken in the second cloud environment, and wherein executing the rule within the first cloud environment comprises taking the action represented by the tasklet. ([0064] The process can include a file transfer for the software to the network device. The software could be located where it can be communicated to the cloud computing environment 102A. This could include a secure file share on the remote cloud computing environment 106 or another location.) Here claim 4 and 5 of Anandam disclose to obtain the software for deployment to the network device from a storage location outside of the first cloud computing environment; wherein the storage location is within the second cloud computing environment. This “obtaining software from second cloud” is the “action that may be taken in the second cloud environment”, which is one of the tasklets when executing the rule within the first cloud environment.

Regarding claim 6, Anandam teaches all the features with respect to claim 1, as outlined above. Anandam further teaches wherein executing the rule comprises at least one of synchronously receiving the information represented by the statelet, and asynchronously receiving the information represented by the statelet. ([0064] In response to the request, the hardware proxy 136A obtains access control data from the access control data store 128A in order to access the network device, as shown at block 512. The process can include a file transfer for the software to the network device. The software could be located where it can be communicated to the cloud computing environment 102A. This could include a secure file share on the remote cloud computing environment 106 or another location.) Here file transfer for the software for deployment from the storage location within the second cloud computing environment (claim 4 and 5 of Anandam) is analogous to claim limitation “receiving the information represented by the statelet”. This “file transfer for software/receiving statelet information” is considered “synchronous” since it is in response to the request.

Regarding claim 7, Anandam teaches all the features with respect to claim 1, as outlined above. Anandam further teaches wherein the first cloud environment is at least one of a private cloud environment, and a public cloud environment. ([0031] The remote cloud computing environment 106 can be any public or private cloud computing environment with a network of devices providing computing resources.)

Regarding claims 8-10, 13-17 and 20, the scope of the claims are similar to that of claims 1-3 and 6-7 respectively. Accordingly, the claims are rejected using a similar rationale.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anandam (US 20180364996 A1) in view of Alansari (“CloudMPL: A Domain Specific Language For Describing Management Policies For An Autonomic Cloud Infrastructure”, 31 July 2018, listed in IDS).

Regarding claim 4, Anandam teaches all the features with respect to claim 3, as outlined above. But Anandam does not teach the rule specifies a condition associated with one of the tasklets; and executing the rule comprises taking the action specified by the one of the tasklets when the condition is satisfied. This aspect of the claim is identified as a difference.
However, Alansari in an analogous art explicitly teaches 
the rule specifies a condition associated with one of the tasklets; and executing the rule comprises taking the action specified by the one of the tasklets when the condition is satisfied. ([p. 3, Left column, ¶2] In order to execute policies in a rule-based engine, policies have to be written in a form of rule-sets. A rule-set consists of a number of conditions followed with a set of sequential actions in which the rule-set is expressed in the following format: when (condition statements) then (action statements)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “data control policies in cloud computing environments” concept of Anandam, and the “rule-set with conditions” approach of Alansari. One of ordinary skill in the art would have been motivated to perform such a modification. There are three steps defined for designing suitable policies which can be executed into the autonomic framework, Policy Authoring, Policy Implementation and Policy Deployment and Execution. Management policies are updated regularly, so there is a semantic gap between Policy Authoring and Implementation levels. Using conditional rule-set to build a foundation for the automatic generation of a management policy from Policy Authoring to Implementation levels can bridge this gap (Alansari [p. 1, Right column, ¶2; p. 2, Left column, ¶1-2; p. 2, Right column, ¶1]).

Regarding claims 11 and 18, the scope of the claims are similar to that of claim 4, respectively. Accordingly, the claims are rejected using a similar rationale.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anandam (US 20180364996 A1) in view of Bariotis (“Making a REST API discoverable”, 24 August 2015).

Regarding claim 5, Anandam teaches all the features with respect to claim 1, as outlined above. But Anandam does not teach the statelet identifies a discoverable application programming interface (API) of the second cloud environment; and procuring the information from the second cloud environment comprises procuring the information represented by the statelet according to the discoverable API. This aspect of the claim is identified as a difference.
However, Bariotis in an analogous art explicitly teaches 
the statelet identifies a discoverable application programming interface (API) of the second cloud environment; and procuring the information from the second cloud environment comprises procuring the information represented by the statelet according to the discoverable API. ([p. 1, ¶1] Making a discoverable API means thats some software would be able to traverse it, by only providing it's root endpoint.). Here reference Anandam discloses that APIs can be used by services to submit requests for specific actions to other services (Anandam ¶39, 43, 48, 55), which can be the services from second cloud environment regarding identifying/procuring information represented by statelet (Anandam ¶64, claim 4-5). Reference Bariotis discloses that discoverable APIs can be used instead of regular APIs for performance improvement and change tolerance. Therefore, Anandam in view of Bariotis discloses the above limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “data control policies in cloud computing environments” concept of Anandam, and the “discoverable API” approach of Bariotis. One of ordinary skill in the art would have been motivated to perform such a modification to improve performance/speed by eliminating searching through documentation/site, as well as to avoid breaking changes by software automatically adopting new name (Bariotis [p. 1, ¶2]).

Regarding claims 12 and 19, the scope of the claims are similar to that of claim 5, respectively. Accordingly, the claims are rejected using a similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493